



EXHIBIT 10.10
FOURTH AMENDMENT TO LEASE




I.    PARTIES AND DATE.


This Amendment to Lease (“Amendment”) dated May 11, 2018, is by and between
NEWPORT GATEWAY OFFICE LLC, a Delaware limited liability company (“Landlord”),
and 5 ARCHES, LLC, a Delaware limited liability company (“Tenant”).


II.    RECITALS.


Landlord (as successor in interest to The Irvine Company LLC, a Delaware limited
liability company) and Tenant (as successor in interest to 5 Arches, LLC, a
California limited liability company) entered into an office space lease dated
January 27, 2015, which lease was amended by a First Amendment to Lease dated
September 9, 2016, by a Second Amendment to Lease dated September 30, 2016, and
by a Third Amendment to Lease dated November 17, 2016 (as amended, the “Lease”)
for space consisting of 15,667 rentable square feet known as Suite Nos. 950, 960
and 1150 (“Premises”) in the building located at 19800 MacArthur Boulevard,
Irvine, California (“Building”).


Landlord and Tenant each desire to modify the Lease to add approximately 2,124
rentable square feet of space known as Suite No. 490 on the fourth floor of the
Building (“Suite 490”), adjust the Basic Rent, and make such other modifications
as are set forth in “III. MODIFICATIONS” next below.


III.    MODIFICATIONS.


A.
Basic Lease Provisions. The Basic Lease Provisions are hereby amended as
follows:



1.
Effective as of the Commencement Date for Suite 490, Item 2 shall be amended by
adding “and Suite No. 490” to the Premises.



2.    Item 4 is hereby amended by adding the following:


“Commencement Date for Suite 490: June 1, 2018”


Tenant shall have the right to access the Premises prior to the Commencement
Date for move in purposes, which shall include the installation of cabling,
furniture or any other general move in purposes.


3.
Item 5 is hereby amended by adding the following:



“Lease Term for Suite 490: The Term for Suite 490 shall expire at midnight on
the Expiration Date (i.e., June 30, 2021).”


4.
Effective as of the Commencement Date for Suite 490, Item 6 shall be amended by
adding the following for Suite 490:



Months of Term
or Period for Suite 490
Monthly Rate Per Rentable Square Foot for Suite 490
Monthly Basic Rent for Suite 490 (rounded to the nearest dollar)
1 to 12
$2.95
$6,266.00
13 to 24
$3.07
$6,521.00
25 to 6/30/21
$3.19
$6,776.00



5.
Effective as of the Commencement Date for Suite 490, Item 7 shall be amended by
adding the following for Suite 490:








--------------------------------------------------------------------------------





“Property Tax Base for Suite 490: The Property Taxes per rentable square foot of
Suite 490 incurred by Landlord and attributable to the twelve month period
ending June 30, 2019.


Project Cost Base for Suite 490: The Project Costs per rentable square foot of
Suite 490 incurred by Landlord and attributable to the twelve month period
ending June 30, 2019.”


6.
Effective as of the Commencement Date for Suite 490, Item 8 shall be amended by
adding “and Suite 490 comprising approximately 2,124 rentable square feet.”



7.
Item 9 is hereby deleted in its entirety and the following substituted in lieu
thereof:



“9. Security Deposit: $61,868.00”


8.
Effective as of the Commencement Date for Suite 490, Item 11 shall be amended by
adding the following:



“Parking for Suite 490: Tenant shall have the right but not the obligation to
utilize up to 7 parking passes for unreserved parking in connection with
Tenant’s leasing of Suite 490 in accordance with the provisions set forth in
Exhibit F to this Lease.”


B.
Security Deposit. Concurrently with Tenant’s delivery of this Amendment, Tenant
shall deliver the sum of $7,453.00 to Landlord, which sum shall be added to the
Security Deposit presently being held by Landlord in accordance with Section 4.3
of the Lease.



C.
Operating Expenses. Notwithstanding any contrary provision in the Lease,
Landlord hereby agrees that Tenant shall not be obligated to pay Landlord for
Operating Expenses accruing in connection with Suite 490 during the 12 month
period commencing as of the Commencement Date for Suite 490.



D.
Signage.



1.
Initial Signage for Suite 490. Landlord, at its sole cost and expense, shall
affix and maintain a sign (restricted solely to Tenant’s name as set forth
herein) adjacent to the entry door of Suite 490, and shall add an identification
strip in the lobby directory of the Building. Any subsequent changes to that
initial signage shall be made at Tenant’s expense in accordance with Section 5.2
of the Lease.



2.
Monument Signage. Section III.H of the First Amendment to Lease is hereby
deleted in its entirety and the foregoing shall be substituted in lieu thereof:



“Monument Signage. Provided Tenant is leasing and occupying in excess of 17,000
rentable square feet in the Building during the Term, Tenant shall have the
right to install non-exclusive signage on one (1) slot on one (1) of the
Building monument signs for the Project as mutually agreed upon by the parties,
which signage shall consist only of the name “5 Arch Group, LLC.” The type,
location and design of such signage shall be subject to the prior written
approval of Landlord and the City of Irvine, and shall be consistent with
Landlord's signage criteria for the Project. Fabrication, installation,
insurance, and maintenance of such signage shall be at Tenant’s sole cost and
expense. Tenant understands and agrees that it shall use Landlord’s designated
contractor for installing the monument signage. Should Tenant fail to have the
monument signage installed by December 31, 2018, then Tenant’s right to install
same thereafter shall be deemed null and void. Except for the foregoing, no
sign, advertisement or notice visible from the exterior of the Premises shall be
inscribed, painted or affixed by Tenant on any part of the Premises without
prior consent of Landlord. Tenant’s signage right shall belong solely to 5 Arch
Group, LLC, a Delaware limited liability company, and may not be transferred or
assigned (except in connection with an assignment of this Lease to an Affiliate
as described in Section 9.2 of the Lease) without Landlord’s prior written
consent, which may be withheld by Landlord in Landlord’s sole discretion. In the
event Tenant, exclusive of any subtenant(s), fails to occupy the entire
Premises, then Tenant shall, within 30 days following notice from Landlord,
remove the monument signage at Tenant’s expense. Tenant shall also remove such
signage promptly following the expiration or earlier termination of the Lease.
Any such removal shall be at Tenant’s sole expense, and Tenant shall





--------------------------------------------------------------------------------





bear the cost of any resulting repairs to the monument that are reasonably
necessary due to the removal. Notwithstanding the foregoing, Tenant understands
and acknowledges that Landlord may, in its sole and absolute discretion, revoke
Tenant's right to the monument signage, and to require the removal thereof by
Tenant, at Landlord’s sole cost and expense, in the event Landlord requires the
monument signage for a third party tenant leasing a full floor or more in the
Project; provided, however, that in the event Tenant leases in excess of 21,000
rentable square feet in the Project, then the foregoing right shall be void.


E.
Floor Plan of Premises. Effective as of the Commencement Date for Suite 490,
Exhibit A-2 attached to this Amendment shall be added to Exhibit A of the Lease.



F.
Parking. Notwithstanding any contrary provision in the Lease, effective as of
the Commencement Date for Suite 490, Tenant may purchase up to 7 additional
Parking Passes for unreserved parking spaces in connection with its leasing of
Suite 490 (as reflected in Section III.A.8 of this Amendment) (the “Suite 490
Parking Passes”). Notwithstanding any contrary provision in Exhibit F to the
Lease, during the period commencing as of the Commencement Date for Suite 490
and ending June 30, 2021, the monthly charge for the Suite 490 Parking Passes
shall be $50.00 per Suite 490 Parking Pass per month. From and after July 1,
2021, the parking shall be at Landlord’s scheduled parking rates from time to
time.



G.
Tenant Improvements. Landlord hereby agrees to complete the Tenant Improvements
for the Premises, including Suite 490, in accordance with the provisions of
Exhibit X, Work Letter, attached hereto.



H.
Right to Extend. Effective as of the Commencement Date for Suite 490, Suite 490
shall be added to the Premiss with respect to Section 1 of Exhibit G to the
Lease entitled “Right to Extend”.



IV.    GENERAL.


A.
Effect of Amendments. The Lease shall remain in full force and effect except to
the extent that it is modified by this Amendment.



B.
Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant with respect to the modifications set forth in “III.
MODIFICATIONS” above and can be changed only by a writing signed by Landlord and
Tenant.



C.
Counterparts; Digital Signatures. If this Amendment is executed in counterparts,
each is hereby declared to be an original; all, however, shall constitute but
one and the same amendment. In any action or proceeding, any photographic,
photostatic, or other copy of this Amendment may be introduced into evidence
without foundation. The parties agree to accept a digital image (including but
not limited to an image in the form of a PDF, JPEG, GIF file, or other
e-signature) of this Amendment, if applicable, reflecting the execution of one
or both of the parties, as a true and correct original.



D.
Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.



E.
Authority. If Tenant is a corporation, limited liability company or partnership,
or is comprised of any of them, each individual executing this Amendment for the
corporation, limited liability company or partnership represents that he or she
is duly authorized to execute and deliver this Amendment on behalf of such
entity and that this Amendment is binding upon such entity in accordance with
its terms.



F.
California Certified Access Specialist Inspection. Pursuant to California Civil
Code § 1938, Landlord hereby states that the Premises have not undergone
inspection by a Certified Access Specialist (CASp) (defined in California Civil
Code § 55.52(a)(3)). Pursuant to Section 1938 of the California Civil Code,
Landlord hereby provides the following notification to Tenant: "A Certified
Access Specialist (CASp) can inspect the subject premises and determine whether
the subject premises comply with all of the applicable construction-related
accessibility standards under state law.  Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not






--------------------------------------------------------------------------------





prohibit the lessee or tenant from obtaining a CASp inspection of the subject
premises for the occupancy or potential occupancy of the lessee or tenant, if
requested by the lessee or tenant. The parties shall mutually agree on the
arrangements for the time and manner of the CASp inspection, the payment of the
fee for the CASp inspection, and the cost of making any repairs necessary to
correct violations of construction related accessibility standards within the
premises." If Tenant requests to perform a CASp inspection of the Premises,
Tenant shall, at its cost, retain a CASp approved by Landlord (provided that
Landlord may designate the CASp, at Landlord’s option) to perform the inspection
of the Premises at a time agreed upon by the parties. Tenant shall provide
Landlord with a copy of any report or certificate issued by the CASp (the "CASp
Report") and Tenant shall, at its cost, promptly complete any modifications
necessary to correct violations of construction related accessibility standards
identified in the CASp Report, notwithstanding anything to the contrary in this
Lease. Tenant agrees to keep the information in the CASp Report confidential
except as necessary for the Tenant to complete such modifications.


G.
Attorneys’ Fees. The provisions of the Lease respecting payment of attorneys’
fees shall also apply to this Amendment.



H.
Nondisclosure of Lease Terms. Tenant acknowledges that the content of this
Amendment and any related documents are confidential information. Except to the
extent disclosure is required by law, Tenant shall keep such confidential
information strictly confidential and shall not disclose such confidential
information to any person or entity other than Tenant’s financial, legal and
space-planning consultants, provided, however, that Tenant may disclose the
terms to prospective subtenants or assignees under the Lease or pursuant to
legal requirement.



I.
Brokers. Article 18 of the Lease is amended to provide that the parties
recognize the following parties as the brokers who negotiated this Amendment,
and agree that Landlord shall be responsible for payment of brokerage
commissions to such brokers pursuant to its separate agreements with such
brokers: Irvine Management Company (“Landlord’s Broker”) is the agent of
Landlord exclusively and Savills Studley/Newport Beach (“Tenant’s Broker”) is
the agent of Tenant exclusively. By the execution of this Amendment, each of
Landlord and Tenant hereby acknowledge and confirm (a) receipt of a copy of a
Disclosure Regarding Real Estate Agency Relationship conforming to the
requirements of California Civil Code 2079.16, and (b) the agency relationships
specified herein, which acknowledgement and confirmation is expressly made for
the benefit of Tenant’s Broker. If there is no Tenant’s Broker so identified
herein, then such acknowledgement and confirmation is expressly made for the
benefit of Landlord’s Broker. By the execution of this Amendment, Landlord and
Tenant are executing the confirmation of the agency relationships set forth
herein. The warranty and indemnity provisions of Article 18 of the Lease, as
amended hereby, shall be binding and enforceable in connection with the
negotiation of this Amendment.








--------------------------------------------------------------------------------





V.    EXECUTION.


Landlord and Tenant executed this Amendment on the date as set forth in “I.
PARTIES AND DATE.” above.


LANDLORD:


NEWPORT GATEWAY OFFICE LLC,
a Delaware limited liability company






By /s/ Steven M. Case [[Tenant 1 Signature]]


Name: Steven M. Case [[Tenant 1 Name]]
Title: EVP [[Executor 1 Name]]


[[Executor 1 Title Line 1]]
[[Executor 1 Title Line 2]]






2 Signature]]


[[Executor 2 Name]]
[[Executor 2 Title Line 1]]
[[Executor 2 Title Line 2]]




[[ReviewerInitial1]]
TENANT:


5 ARCHES, LLC,
a Delaware limited liability company






By /s/ Shawn Miller [[Tenant 1 Signature]]


Name: Shawn Miller [[Tenant 1 Name]]
Title: CEO [[Tenant 1 Title]]
















